993 F.2d 1541
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert WILDBERGER, Plaintiff-Appellant,v.Lawrence R. ROSENBAUM;  United States of America,Defendants-Appellees.
No. 93-1145.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 25, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-92-1780-A)
Robert Wildberger, Appellant Pro Se.  Eric Stuart Benderson, Deborah Scott Charette, David Alan Fishman, UNITED STATES SMALL BUSINESS ADMINISTRATION, Washington, D.C.;  Rachel Celia Ballow, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Robert Wildberger appeals from the district court's order substituting the United States as Defendant for Lawrence Rosenbaum.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED